DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-14, in the reply filed on 03/04/21 is acknowledged.
Applicant’s additional election of the furan-based alcohol for the monomer/prepolymer/oligomer is acknowledged.  
As such, claim 6, drawn to the prepolymer as a novolac-type resin, along with claim 7, dependent therefrom, is withdrawn.  
Applicant’s election of the carboxylic acid ester for the latent acid is acknowledged.
Claims 6, 7 and 15-57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/04/21.
Specification
The abstract of the disclosure is objected to because it begins with the phrase, "Embodiments relate to," i.e., a phrase that can be implied.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hess (US 4,015,995)
	With respect to independent claim independent claim 1, Hess discloses a method for controlling excess water production for hydrocarbon recovery (col. 2, l. 53-60), the method comprising the steps of:

polymerizing the monomer using an acid catalyst to form a resin (col. 3, l. 30-41),
where the acid catalyst is formed by hydrolysis of the latent acid in a water-bearing region of the hydrocarbon being formation (col. 1, l. 15-17; col. 2, l. 13-21; col. 6, l. 46-53), and
where the resin inhibits water from permeating from the water-bearing region to the wellbore col. 2, l. 59-60).
With respect to depending claim 2, Hess discloses wherein the monomer is a furan-based alcohol (col. 4, l. 21-46).
With respect to depending claim 3, Hess discloses wherein the latent acid is selected from the group as claimed (col. 2, l. 13-27; col. 6, l. 55-col. 9, l. 42).
With respect to depending claim 4, Hess discloses wherein the resin is a furan-based resin (col. 4, l. 21-46).
With respect to depending claim 5, Hess discloses where the introducing step further includes introducing one of the elements as claimed (col. 11, l. 57-62).

With respect to independent claim independent claim 8, Hess discloses a method for controlling excess water production for hydrocarbon recovery (col. 2, l. 53-60), the method comprising the steps of:
introducing a latent acid (col. 2, l. 13-27; col. 6, l. 55-col. 9, l. 42) and one or more of a prepolymer and an oligomer (col. 4, l. 21-46) into a hydrocarbon-bearing formation via a wellbore (col. 3, l. 10-42; col. 11, l. 45-68); and

where the acid catalyst is formed by hydrolysis of the latent acid in a water-bearing region of the hydrocarbon being formation (col. 1, l. 15-17; col. 2, l. 13-21; col. 6, l. 46-53), and
where the resin inhibits water from permeating from the water-bearing region to the wellbore col. 2, l. 59-60).
With respect to depending claim 9, Hess discloses wherein the monomer is a furan-based alcohol (col. 4, l. 21-46).
With respect to depending claim 10, Hess discloses wherein the latent acid is selected from the group as claimed (col. 2, l. 13-27; col. 6, l. 55-col. 9, l. 42).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 10 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Hess as applied to claims 1 and 8, respectively, above, and further in view of Carpenter (US 2,858,892) or Weaver et al. (US 9,840,656).
Hess discloses the method as set forth above with respect to independent claims 1 and 8, wherein strong acid generating compounds are employed as the latent acid; examples thereof include acid anhydrides of strong acids and esters of organic sulfonic acids (col. 8, l. 36-50).  The reference, however, fails to explicitly disclose Applicant’s elected carboxylic acid esters.  
Carpenter teaches methods of sealing permeable formations with a compound capable of yielding a free acid upon hydrolysis therein (col. 1, l. 43-56) wherein such compounds include water soluble anhydrides and water soluble alkyl esters of carboxylic acids (col. 3, l. 70- col. 4, l. 6).  Since Hess discloses the use of anhydrides that hydrolyze in the formation and Carpenter suggests hydrolysable alkyl esters of carboxylic acids as an alternative thereto, it would have been obvious to one having ordinary skill in the art to try carboxylic acid esters in the method of 
Alternatively, Hess discloses the features of the latent acid as noted above, but fails to explicitly disclose Applicant’s elected carboxylic acid esters.   Weaver et al. teaches hydrolysable strong acid esters that hydrolyze to yield a strong acid having pKa values of about 3 or less for use as in a reaction with an acid curable resin, including those containing furan (col. 8, l. 20-32).  Examples of such strong acids include carboxylic acid esters (col. 8, l. 54-62).  Since Hess discloses the use of a compound that is a strong acid releasing compound, wherein such is to have a pKa of less than 3 (col. 7, l. 1-8), it would have been obvious to one having ordinary skill in the art to try carboxylic acid esters as suggested by Weaver et al. in the method of Hess as the acid-releasing compound therein, in order to yield the predictable result of releasing a strong acid upon hydrolysis within the subterranean formation so as to polymerize the resin.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hess in view of Bird et al. (US 2015/0166875).
With respect to independent claim independent claim 11, Hess discloses a method for controlling excess water production for hydrocarbon recovery (col. 2, l. 53-60), the method comprising the steps of:
introducing a latent acid (col. 2, l. 13-27; col. 6, l. 55-col. 9, l. 42) and a monomer (col. 4, l. 21-46) into a hydrocarbon-bearing formation via a wellbore (col. 3, l. 10-42; col. 11, l. 45-68), the latent acid comprising an acid catalyst (col. 6, l. 55- col. 9, l. 42) and a pH buffer (col. 9, l. 45-col. 10, l. 50); 
decomposing the pH buffer to enable sufficient delay of a pH drop (col. 9, l. 45-68); and
polymerizing the monomer using the acid catalyst to form a resin (col. 3, l. 30-41),

where the resin inhibits water from permeating from the water-bearing region of the hydrocarbon-bearing formation to the wellbore (col. 2, l. 59-60).
Hess discloses the base component as an inorganic or organic base, where representative classes of such include alkali metal hydroxide, primary, second, and tertiary amines and the like (col. 9, l. 45-col. 10, l. 50).  The reference, however, fails to explicitly disclose such amines as hydroxylamine as instantly claimed.  Bird et al. teaches pH modifiers for use in well treatment fluids wherein examples thereof include alkali metal hydroxides overlapping those disclosed by Hess, as well as amines and/or hydroxylamine ([0032]).  Since Bird et al. teaches hydroxylamines as known alternative base compound/pH modifiers used in well treatment fluids to the same hydroxides and amines disclosed by Hess, it would have been obvious to one having ordinary skill in the art to try hydroxylamine in the method of Hess in order to maintain the pH of the composition prior to the drop to the level required for catalysis since such a pH buffer is a known alternative to those explicitly disclosed by Hess, as taught by Bird et al..  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
With respect to depending claim 12, Hess discloses wherein the monomer is a furan-based alcohol (col. 4, l. 21-46).


introducing a latent acid (col. 2, l. 13-27; col. 6, l. 55-col. 9, l. 42) and one or more of a prepolymer and an oligomer (col. 4, l. 21-46) into a hydrocarbon-bearing formation via a wellbore (col. 3, l. 10-42; col. 11, l. 45-68), the latent acid comprising an acid catalyst (col. 6, l. 55- col. 9, l. 42) and a pH buffer (col. 9, l. 45-col. 10, l. 50); 
decomposing the pH buffer to enable sufficient delay of a pH drop (col. 9, l. 45-68); and
polymerizing the monomer using the acid catalyst to form a resin (col. 3, l. 30-41),
where the pH buffer, before decomposition, retards the polymerizing step (col. 9, l. 63-66), and
where the resin inhibits water from permeating from the water-bearing region of the hydrocarbon-bearing formation to the wellbore (col. 2, l. 59-60).
Hess discloses the base component as an inorganic or organic base, where representative classes of such include alkali metal hydroxide, primary, second, and tertiary amines and the like (col. 9, l. 45-col. 10, l. 50).  The reference, however, fails to explicitly disclose such amines as hydroxylamine as instantly claimed.  Bird et al. teaches pH modifiers for use in well treatment fluids wherein examples thereof include alkali metal hydroxides overlapping those disclosed by Hess, as well as amines and/or hydroxylamine ([0032]).  Since Bird et al. teaches hydroxylamines as known alternative base compound/pH modifiers used in well treatment fluids to the same hydroxides and amines disclosed by Hess, it would have been obvious to one having ordinary skill in the art to try hydroxylamine in the method of Hess in order to maintain the pH of the composition prior to the drop to the level required for catalysis since such a pH buffer is a 
With respect to depending claim 14, Hess discloses wherein the monomer is a furan-based alcohol (col. 4, l. 21-46).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
i.	US 3,537,522 discloses sand consolidation methods using an acid forming polymerization catalyst that contacts the polymerizable compound in said formation with water so as to liberate an acid capable of polymerizing the compound.
ii.	US 4,427,069 discloses methods of selectively consolidating sand grains within a formation by introduction of an acid salt catalyst, followed by a polymerizable rein compound that includes an ester of a weak organic acid to control the extent of polymerization.
iii.	US 3,692,116 discloses organic polymer precursors that are catalyzed to polymerization by aqueous acidic catalysts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
03/18/21